Citation Nr: 0841965	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In January 2007, the Board 
remanded this matter for the RO to schedule whichever type 
hearing the veteran elected.

In May 2007, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

In his February 2005 VA Form 9, or Substantive Appeal, the 
veteran also claimed entitlement to service connection for a 
psychiatric condition secondary to the RO's improper 
management of the claims process.  This claim is referred to 
the RO for initial adjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In a December 1979 rating letter, the RO declined to 
reopen the veteran's claim for service connection for Osgood-
Schlatter disease; although properly notified of the denial, 
the veteran failed to perfect an appeal.

3.  Evidence associated with the claims file since the RO's 
December 1979 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a left knee disability, nor 
does it raise a reasonable possibility of substantiating the 
claim for service connection for a left knee disability.

4.  The veteran is not service connected for any disability.

5. Evidence of record does not demonstrate that a right knee 
disability was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.

5.  Evidence of record demonstrates that headaches are not a 
result of any established event, injury, or disease during 
active service.

6.  Evidence of record does not demonstrate that a low back 
disability was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  The December 1979 RO decision that declined to reopen the 
veteran's claim for service connection for Osgood-Schlatter 
disease is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for a left knee 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  A right knee disability was not incurred in or aggravated 
by military service, nor was arthritis shown within one year 
following service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

4.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

5.  A low back disability was not incurred in or aggravated 
by military service, nor was arthritis shown within one year 
following service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
In this case, the appellant's petition to reopen his claim 
for service connection for a left knee disability, and his 
claims for service connection for a right knee disability, 
for headaches, and for a low back disability, were filed in 
July 2004.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in August 2004.  This letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing his claims 
and identified the appellant's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in November 2007.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  

The Board notes that the Court in Dingess/Hartman recently 
found that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in information attached to a January 
2008 letter to the veteran informing him that the claims file 
was being returned to the Board after completion of his 
hearing.  The timing of this notice-after the last 
adjudication of the claims by the RO-is not shown to 
prejudice the veteran.  Because the Board herein denies 
service connection for each claimed disability, no disability 
rating or effective date is being, or is to be, assigned.  
Hence, there is no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the basis for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

A review of the August 2004 VCAA notice letter shows the RO 
identified the basis for the denial of reopening the claim 
for service connection for the appellant's left knee 
disability in a prior decision and generally provided notice 
that described what evidence would be necessary to 
substantiate that element or elements required to establish 
the service connection claim that were found insufficient in 
a previous denial.  The letter indicated that his left knee 
disability was a developmental abnormality.  The basis for 
the prior denial was evidence that the appellant's 
developmental abnormality (Osgood-Schlatter disease) was not 
considered a disability under VA laws and regulations.  The 
Board finds the notice requirements pertinent to the issue of 
reopening the claim have been met.  

The Board notes that the appellant has not been afforded a VA 
examination in connection with his service connection claims 
for a right knee disability, for headaches, and for a low 
back disability.  In determining whether the duty to assist 
requires that a VA medical examination be provided or a 
medical opinion be obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that a VA 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he incurred a right knee 
disability while on active duty.  Service treatment records 
are negative for any signs, symptoms, or diagnoses of a right 
knee condition.  While service treatment records do show 
acute episodes of headaches and a back spasm, neither 
condition was noted at discharge and no chronic disability 
has been shown since service.  Additionally, the competent 
medical evidence of record does not provide any indication 
that there could be a connection between these three 
conditions and active service.  The Board finds that the 
veteran has not presented a prima facie case of entitlement 
to service connection for a right knee disability, for 
headaches, or for a low back disability, and there is 
sufficient competent medical evidence of record to make a 
decision on these claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a March 1971 rating decision, the RO denied the veteran's 
claim for service connection for a left leg condition.  The 
RO noted that the veteran was found to have Osgood-Schlatter 
disease while in service after he complained of left leg 
trouble, and that this disease was a constitutional or 
developmental abnormality not considered a disability under 
the law.  Subsequently, in a letter dated March 18, 1971, the 
RO notified the veteran of this denial and the veteran did 
not appeal this decision.  In April 1973, the veteran filed a 
claim for service connection for a left knee condition, and 
in an April 1973 rating letter the RO referred to its letter 
of March 18, 1971 wherein the veteran was notified that he 
was not eligible for service connection for his Osgood-
Schlatter disease.  The veteran did not appeal this decision.  
In September 1979, the veteran filed a claim for his knee 
condition, and in a September 1979 rating letter the RO 
declined to reopen his claim finding that his left leg 
condition had been found to be a constitutional or 
developmental abnormality and not a disability for which 
compensation is payable under the law.  The veteran did not 
appeal this decision.  Subsequently, in October 1979, the 
veteran filed a claim to establish service connection for 
Osgood-Schlatter disease, and in a December 1979 rating 
letter, the RO indicated that new and material evidence had 
not been submitted to reopen the veteran's claim.  The 
veteran did not appeal this decision.

The evidence of record at the time of this decision included 
the veteran's service treatment records and VA examinations 
dated in August 1970 and January 1971.  

Service treatment records showed no abnormality of the left 
knee noted during a November 1967 pre-induction physical.  
Several service treatment records revealed treatment for 
complaints regarding the left knee, including a December 1968 
x-ray which showed a fragmented tibial tubercle and a January 
1969 diagnosis of residuals of Osgood-Schlatter disease.  The 
report of the veteran's November 1969 discharge examination 
revealed no abnormalities .

The report of the August 1970 VA examination noted that the 
veteran complained of sustained trauma to the left knee while 
in service and current pain in the knee.  An X-ray study of 
the left knee was essentially negative.  Examination of the 
left knee and left leg was negative except for a somewhat 
prominent slightly tender tibial tubercle.  The examiner 
diagnosed residuals of trauma to the left knee.  In January 
1971, the veteran was then examined for Osgood-Schlatter 
disease in the left knee, and one examiner diagnosed this 
disease in the veteran's left knee.  However, an X-ray film 
of the left knee was essentially negative.  There was no 
swelling of the soft tissues overlying the tibial tubercle 
noted.  The VA physician noted that Osgood-Schlatter disease 
was a clinical diagnosis based mainly on the patient's age, 
tenderness, and swelling of the soft tissues overlying the 
tibial tubercle.  

Although notified of the December 1979 denial, the veteran 
did not perfect an appeal.  As such, the December 1979 rating 
letter decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In July 2004, the appellant filed his petition to reopen his 
claim for a left knee disability.  The Board's review of the 
claims file finds that the appellant, in his July 2004 
petition, has not identified a properly diagnosed left knee 
disorder that is distinct from the disorders addressed in the 
prior decisions noted above and further finds, therefore, 
that this was not a new claim and that the RO properly 
addressed the appellant's claim as one requiring new and 
material evidence.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).

Evidence added to the claims file since the December 1979 
denial includes: duplicates of service treatment records; VA 
medical records dated from September 1999 to September 2004, 
which included an October 2002 magnetic resonance imaging 
(MRI) scan of the left knee which showed a small knee 
effusion, a subchondral bony defect with surrounding bony 
edema, and fragmentation of the anterior tibial tuberosity 
without associated surrounding edema; private medical records 
from Dr. J.R.H.G. dated from January 2004 to June 2004 which 
did not contain any orthopedic or neurological findings 
specific to the veteran's left knee; 
and the veteran's testimony before a Decision Review Officer 
at his May 2007 RO hearing wherein the veteran testified that 
he aggravated his left knee during basic training; hurt his 
left foot while stationed in Georgia, California and Germany; 
performed guard duty with a cast on his foot; and that his 
left knee condition was not pre-existing and, if it was, then 
service made it worse.  (Transcript, at pp. 3-5, 11, 14).

Except for copies of service treatment records already found 
in the claims file, the evidence received since 1979 is 
"new" in the sense that it was not previously before agency 
decision makers.  But none of this evidence submitted since 
December 1979 is "material" for purposes of reopening the 
claim for service connection for a left knee disability as 
none of the evidence addresses the basis for the December 
1979 denial.  That denial was based on evidence showing that 
the veteran had Osgood-Schlatter disease, which is a 
developmental disability for which service connection is 
precluded under 38 C.F.R. § 3.303(c), except on the basis of 
aggravation. 

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the claims file since the 
December 1979 decision is either cumulative or redundant of 
the evidence of record or does not raise a reasonable 
possibility of substantiating the claim.  In addition, new 
evidence added to the record clearly does not include any 
findings that the veteran did not have Osgood Schlatter 
disease while in service or before service, which was the 
basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a left knee disability has not been received.  
As such, the requirements for reopening the claim are not 
met, and the December 1979 denial of the veteran's claim for 
service connection for Osgood-Schlatter disease remains 
final.  As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Right Knee

In his November 2004 Notice of Disagreement, the veteran 
amended his right knee claim to include as secondary to his 
left knee disorder.

Service treatment records are negative for any complaints of, 
or treatment for, the veteran's right knee.  While the 
veteran implied during his testimony during his RO hearing 
that he developed a right knee disorder in service, he 
testified specifically about his left knee and left leg 
condition.  Further, his November 1969 discharge examination 
is negative for any abnormality of the right knee.

VA medical records from September 1999 to September 2004 are 
negative for any complaints or treatment specifically 
relating to the veteran's right knee.  However, these records 
do refer to unspecified osteoarthritis and a May 2003 VA 
medical record notes that degenerative joint disease is one 
of the veteran's medical problems.

Private medical records of Dr. J.R.H.G., dated from January 
2004 to June 2004 for the Disability Determination Program, 
do not contain any specific orthopedic or neurologic findings 
specific to the veteran's right knee and do not indicate that 
the veteran injured his right knee in service, or that the 
condition of the right knee was affected by the condition of 
the left knee.  

The Board notes that secondary service connection is not 
warranted for this claim as the Board has decided against a 
grant of service connection for a left knee disability (see 
discussion above), and the appellant may not be awarded 
secondary service connection based on a disorder that is not 
already service-connected.  See 38 C.F.R. § 3.310.  

Consequently, the record must show competent medical evidence 
establishing a connection between active service and the 
veteran's right knee disorder.  

Based upon the evidence of record, the Board finds that a 
right knee disability was not incurred as a result of any 
established event, injury, or disease during active service.  
As noted above, service treatment records do not indicate any 
treatment for the veteran's right knee while in service and 
his discharge examination failed to note any abnormality with 
the right knee.  VA and private medical records in the claims 
file are silent about any specific medical treatment for the 
right knee.  .

Even assuming that the veteran has a current right knee 
disability, there is no competent medical evidence that any 
current right knee disability is related to service.  In 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. at 253.  The veteran has 
presented no such competent medical evidence.  For these 
reasons, the Board finds entitlement to service connection 
for a right knee disability, to include as secondary to a 
left knee disability, is not warranted.

Headaches

Service treatment records reveal that the veteran complained 
of frontal headaches in November 1968, especially when he was 
attending movies or while reading.  The examiner noted that 
most likely the veteran had an astigmatism as well.  He was 
given Darvon for headaches and referred to an optometrist.  
His November 1969 discharge examination failed to note any 
abnormalities related to headaches.  

A VA brain scan dated in September 1999 revealed no definite 
areas of abnormal parenchymal density, no intra- or extra-
axial hemorrhages or abnormal space occupying lesions, and no 
definite infarcts.  An October 1999 VA medical record noted 
that the veteran complained of headaches every day and that 
he was taking Fioricet.  A May 2001 VA outpatient medical 
record revealed that the veteran complained of headaches and 
pruritus and that he said he had seen several physicians.  He 
was assessed with tension headaches.  February 2002 and May 
2003 VA medical records noted the veteran's complaints of 
continuing headaches.  

Private medical records from Dr. J.R.H.G., dated from January 
2004 to June 2004 for the Disability Determination Project, 
contained no medical findings related to headaches.  

During his RO testimony, the veteran said that his headaches 
persisted from his time in Germany while in service until the 
present and that he did not seek VA or private treatment for 
years because he had to work.  He testified that he "popped 
pills" for pain relief.  (Transcript, at pp. 5, 12).  

Based upon the evidence of record noted above, the Board 
finds that headaches did not develop as a result of an 
established event, injury, or disease during active service.  
Service treatment records indicate that the veteran first 
complained of headaches in November 1968 when he was treated 
with Darvon and referred to an optometrist.  However, the 
remainder of this service treatment records and his November 
1969 discharge examination showed no abnormalities, including 
any references to chronic headaches.  Post-service VA medical 
evidence in the claims file shows no complaints of, or 
treatment for, headaches until late 1999, more than 29 years 
after discharge from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson, 
230 F.3d at 1333.  Moreover, there is no showing of 
chronicity in the medical evidence of record between 
discharge from service in February 1970 and the 1999 VA 
records.  See 38 C.F.R. § 3.303(b) (2008).  

Assuming that the veteran has a current headache disability, 
there is no competent medical evidence that any current 
headache disability is related to service.  In order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson, 12 Vet. App. at 253.  The veteran has 
presented no such competent medical evidence.  For these 
reasons, the Board finds entitlement to service connection 
for headaches is not warranted.

Low Back

In his November 2004 Notice of Disagreement, the veteran 
amended his low back claim to include as secondary to his 
left knee disorder.

Service treatment records revealed a minor muscle spasm in 
the lower back in July 1969.  The remainder of his service 
treatment records and his November 1969 discharge examination 
disclosed no complaints of low back problems and no 
abnormalities of the back or spine.  

VA outpatient medical records dated from September 1999 to 
September 2004 showed no complaints of, or treatment for, low 
back pain.

Private medical records from Dr. J.R.H.G., dated from January 
2004 to June 2004 for the Disability Determination Project, 
revealed that the veteran developed progressive lumbar pain 
about two years before.  Dr. G. described the pain as sharp 
and severe in intensity.  An October 2003 X-ray study of the 
lumbar spine was said to show a spasm.  The veteran was 
diagnosed with lumbar sprain, myositis, with neuropathy 
axonal tibial n., left with residuals of pain, weakness, and 
hyporeflexia.  

During his RO hearing, the veteran's representative argued 
that the veteran was entitled to service connection for a low 
back disability because he was forced to do guard duty in 
service when one of his feet was in a cast.  Further, he 
maintained that Darvon was only prescribed for extremely 
strong pain.  (Transcript, at p. 11).

The Board notes that secondary service connection is not 
warranted for this claim as the Board has decided against a 
grant of service connection for a left knee disability (see 
discussion above), and the appellant may not be awarded 
secondary service connection based on a disorder that is not 
already service-connected.  See 38 C.F.R. § 3.310.  

Consequently, the record must show competent medical evidence 
establishing a connection between active service and the 
veteran's low back disorder.  

Based upon the evidence of record, the Board finds that a low 
back disability was not incurred as a result of any 
established event, injury, or disease during active service.  
As noted above, service treatment records indicate only one 
treatment for the veteran's low back while in service; an 
acute episode of minor muscle spasm during service that 
resolved and left no residuals at the time of his discharge 
examination.  The remainder of his service treatment records 
and his November 1969 discharge examination failed to note 
any abnormality with the veteran's lumbar spine.  VA 
outpatient medical records in the claims file are silent 
about any medical treatment for the lower back.  Private 
medical records from Dr. J.R.H.G. and the Disability 
Determination Program show extensive testing and monitoring 
of the veteran's lumbar spine.  The Board notes that these 
records are dated in 2004, or 34 years after discharge from 
service, and they place the beginning of the veteran's back 
complaints two years before, or 2002.  The Board notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  
Moreover, the veteran has not presented any competent medical 
evidence of a nexus between the in-service treatment for a 
back spasm and the present low back disorder.  The Board 
finds that, for all these reasons, the claim for service 
connection for a low back disability, to include as secondary 
to a left knee disability, must be denied.  


All Service Connection Claims

The Board also has considered the assertions that the veteran 
and his representative have advanced on appeal.  However, the 
veteran and his representative cannot establish a service 
connection claim on the basis of their assertions alone.  
While the Board does not doubt the sincerity of the veteran's 
belief that symptoms associated with his right knee, 
headaches, and lower back continued from discharge up to the 
present day, and that all three claimed disorders are 
associated with military service, or that his right knee and 
low back claims are related to his left knee disorder, these 
claims turn on medical matters--the relationship between a 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a lay person without the appropriate medical 
training or expertise, the veteran and his representative 
simply are not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the assertions of the veteran and his 
representative in this matter simply do not constitute 
persuasive evidence in support of the veteran's claims.

For the foregoing reasons, the claims for service connection 
for a right knee disability, to include as secondary for a 
left knee disability, for headaches, and for a low back 
disability, to include as secondary to a left knee 
disability, must be denied.  In arriving at the decision to 
deny these claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a left 
knee disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


